Case 1:19-cr-10463-ADB Document 1-1 Filed 12/09/19 Page 1 of 2
®2JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

 

 

 

 

Criminal Case Cover Sheet U.S. District Court - District of Massachusetts
Place of Offense: Category No. Ill Investigating Agency FBI
City Boston Related Case Information:
County _Suffolk Superseding Ind./ Inf. Case No.
Same Defendant New Defendant
Magistrate Judge Case Number TOMMTFOUSTAIPR.
Search Warrant Case Number See additional information

 

R 20/R 40 from District of

 

Defendant Information:

 

 

 

 

 

Defendant Name KAREN LITTLEFAIR Juvenile: [ ] Yes No

Is this person an attorney and/or a member of any state/federal bar: [| Yes No
Alias Name
Address (City & State) Newport Beach, CA
Birth date (Yr only): 1962 SSN (last4#);_ 4788 Sex W Race: White Nationality; USA
Defense Counsel if known: Kenneth Julian, Esq. Address Manatt, Phelps & Phillips, LLP
Bar Number 695 Town Center Drive, 14th Floor

 

Costa Mesa, CA 92626
U.S. Attorney Information:

 

 

 

 

 

 

 

 

 

AUSA __Etic S. Rosen Bar Number if applicable _NY4412326
Interpreter: [ ] Yes No List language and/or dialect:
Victims: [V Yes [ ] No If yes, are there multiple crime victims under 18 USC§3771(d)(2) [| Yes No
Matter to be SEALED: [| Yes No . 2
(Warrant Requested Regular Process [ | In Custody. 433 as Z ae
mes 7
Location Status: nee = o~
OD = ri
Ss oe ~~ a
Arrest Date 5 =a e oO
ee i mi
[Already in Federal Custody as of in
[ ]Atready in State Custody at [_ Serving Sentence [Awaiting Trial
[Jon Pretrial Release: Ordered by: on
Charging Document: [ |complaint Information [] Indictment
Total # of Counts: [ ] Petty [| Misdemeanor ————— Felony

Continue on Page 2 for Entry of U.S.C. Citations

Thereby certify that the case numbers of any prior proceedings before a Magistrate Judge are
accurately set forth above.

Date: 12/09/2019 Signature of AUSA:

 

 
Case 1:19-cr-10463-ADB Document 1-1 Filed 12/09/19 Page 2 of 2

JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse

 

District Court Case Number (To be filled in by deputy clerk):

 

Name of Defendant Karen Littlefair

 

U.S.C. Citations

Index Key/Code Description of Offense Charged Count Numbers

Conspiracy to Commit Wire Fraud
Set] 18 U.S.C. 1349 piracy

 

 

Set 2

 

 

Set 3

 

 

Set 4

 

 

Set 5

 

 

Set 6

 

 

Set 7

 

 

Set 8

 

 

Set 9

 

 

Set 10

 

 

Set 11

 

 

Set 12

 

 

Set 13

 

 

Set 14

 

 

Set 15

 

 

ADDITIONAL INFORMATION: _18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MPK, 18-6238-MPK

 

18-6235-MPK, 18-6476-MPK, 18-6477-MPK, 18-6475-MPK, 18-6478-MPK, 18-6261-MPK, 18-6260-MPK
19-6003-MPK, 19-6005-MPK, 19-6004-MPK, 19-6006-MPK, 18-6240-MPK, 18-6310-MPK, 18-6474-MPK, 18-6474-MPK

18-7227-MPK, 19-6029-MPK, 19-6030-MPK

 

USAMA CRIM - Criminal Case Cover Sheet.pdf 3/4/2013
